Case 5:20-cv-05087-JFL .Document 5 Filed 11/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and.
similarly situated employees, : 5:20-ev-05087-JFL
Plaintiff,
v.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). Lagree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
I understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

Pend Eder H24(:

Signature Date

PD ren can E itlom We [~

Name (Please Print Neatly)

ua»

Address

City, State, Zip Code ;

Phone Number
Email Address CO

Return to:
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211
Dresher, PA 19025
Phone: (215) 884-2491
Fax: (215) 884-2492
Email: pwinebrake@winebrakelaw.com

 

 
